Citation Nr: 1538698	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-28 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

These matters were remanded by the Board in March 2013 for issuance of a statement of the case (SOC), pursuant to an order issued by the U.S. Court of Appeals for Veteran's Claims (Court).  The SOC, which also included the issue of whether the Veteran was entitled to an earlier effective date for service connection for PTSD, was issued in September 2013.  In an August 2014 communication, the Veteran withdrew his appeal for an earlier effective date. 


FINDINGS OF FACT

1.  The Veteran's PTSD manifests as total occupational and social impairment for the entire period under consideration.

2.  The Veteran's other service-connected disabilities do not cause him to be unemployable.


CONCLUSIONS OF LAW

1.  The criteria are met for a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2015).
	
2.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran argues that he is entitled to a 100 percent rating for his PTSD.  It is currently rated as 50 percent disabling.

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2015).
A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2015).  

Based on a review of the evidence, the Board finds that the evidence supports a 100 percent rating.  38 C.F.R. § 4.130, DC 9411 (2014).

The Veteran first sought mental health treatment in the early 2000's.  In 2002, he was noted to be suffering from sleep problems, nightmares, flashbacks, crying spells, rage, depression, and anxiety.  He was guarded and suspicious, and complained of hearing voices and having hallucinations.  He had a GAF of 55.  In 2003, treatment records note marital conflict and passivity.  His work was causing stress.  He had low motivation and no outside interests.  He was advised to find a hobby and to make more attempts at engaging in social activity.  In 2004, he began to lose his appetite.  He complained that his spouse did not understand him, and that he felt uncomfortable around her, which he responded to by isolating himself.  He continued to have low motivation and few interests, and trouble sleeping.  It was noted that his prescriptions were not adequately addressing his symptoms.  

At the August 2011 VA examination, he was noted to have limitations in all spheres.  He had constricted affect, an anxious mood, sleep impairment, and suicidal thoughts.  He was noted to have violent nightmares that occasionally caused him to hit his wife.  His PTSD was causing concentration problems and impairment of recent memory.  His GAF was 50.  In 2012, his anxiety was continuing.  He had low motivation and low mood.  He reported ongoing anxiety and panic attacks, with accompanying physical symptoms.  He was noted to be having intrusive thoughts of his own death but denied suicidal ideology.  He reported rarely leaving the house and that he isolated rather than interact with people.  He was super alert and easily startled.  His GAF was estimated as 50.  In 2015, he was noted to still be having troubles with intrusive thoughts and memories of the war, including especially memories of seeing children that had been killed while foraging for food.  He was noted to have a suicidal plan, but no real intentions, although it was something he thought about somewhat frequently.  His GAF was estimated to be 47, which is indicative of serious symptoms.  In addition, the examiner felt that the Veteran met the criteria for a 100 percent evaluation for the entire period on appeal, noting that in his opinion, the Veteran suffered from cccupational and social impairment inability to establish and maintain effective relationships; depression and anxiety affecting the ability to function appropriately and effectively; difficulty in adapting to stressful circumstances, and sudden appearance of unprovoked irritability.  

Based on the totality of the evidence, the Board finds that the Veteran's symptoms have been fairly consistent over the entire appeal period.  Although there were periods where his symptoms did not reach the level of 100 percent disabling, the Board finds his disability picture and the ultimate effect on the Veteran more closely approximates this level.  38 C.F.R. § 4.7.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

In June 1999, VA's General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), however, the Court took a position contrary to the one reached in VAOPGCPREC 6-99, holding that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Id.  Thus, as he may be entitled to additional benefits, the analysis must take place.  Indeed, in November 2009, the OGC partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s)  if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.

The Veteran's remaining service-connected disabilities are bilateral hearing loss, rated noncompensably, and tinnitus, rated as 10 percent disabling.  There is no indication that his ability to obtain or maintain employment is significantly impacted by these disabilities alone, and he does not so contend.  Indeed, the Veteran has asserted that his unemployability is a result of his PTSD symptoms, which is supported by the medical evidence.  In contrast, his hearing loss and tinnitus reportedly causes frustration, and causes him to have to ask for people to repeat themselves, but there is no indication that it precludes him from doing the type of work that he had always done.  The evidence simply does not show that these two disabilities have caused unemployability, and an award of TDIU based on these disabilities without consideration of his PTSD is not warranted.






ORDER

A 100 percent rating is granted for PTSD for the entire period on appeal.

The claim of entitlement to a TDIU is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


